Appleton, C. J.
The defendant was indicted for keeping a drinking-house and tippling-shop and as a common seller.
The records of three judgments rendered against him, in all which he had pleaded guilty, had been sentenced and had paid the several fines and costs imposed upon him, were received in evidence. Two of the judgments were for single sales and the other upon a search and seizure complaint. These judgments were properly receivable in evidence.
The construction to be given them, if any doubt arose, was for the court. Their force and effect and the inferences to be drawn from the facts established by them were for the jury.
The counsel for the respondent requested the presiding judge to instruct the jury that a single sale of intoxicating liquor, and allowing the same to be drank upon the premises where sold, do not constitute the offense of keeping a drinking-house and tippling-shop.
This instruction the court declined to give and rightly. The *251defendant had pleaded guilty to two complaints of single sales and one for keeping liquors intended for sale in his inn in violation of law. The instruction requested was not based upon the evidence. It was purely hypothetical and not applicable to the evidence before the jury. It was properly refused for that cause.
Further, the statute was given as the rule of law and that embraced all that was required for the jury.
Whether there was other evidence than the records introduced is immaterial, as the questions presented relate to rulings given at the trial, not to the sufficiency of proof. Exceptions overruled.
Dickerson, Barrows, Daneorth, Virgin and Libbey, JJ., concurred.